Citation Nr: 1201762	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to a service-connected low back disability. 

2.  Entitlement to service connection for a cervical spine disorder (neck disorder), also including as secondary to the service-connected low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1986 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing in August 2010 before the undersigned Veterans Law Judge of the Board.

In December 2010, the Board issued a decision deciding several other claims the Veteran also had appealed.  However, the Board remanded these remaining claims for service connection for left knee and cervical spine disorders to the RO via the Appeals Management Center (AMC) in Washington, DC, to provide additional notice required by the Veterans Claims Assistance Act (VCAA) and to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of these claimed disorders, and specifically in terms of the likelihood they are either directly attributable to his military service or secondarily related as either (a) caused or (b) aggravated by his already service-connected low back disability.


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's cervical spine disabilities are less likely than not related to his military service, either the result of any injury from becoming entangled in a cargo net or caused or exacerbated by his service-connected low back disability.

2.  But it is as likely as not that his left knee injury in service has resulted in chronic residual left knee disability (strain) - though relatively minimal, and although not also caused or exacerbated by his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disabilities - namely, spondylosis primarily at the C5-6 level and to a lesser extent at the C6-7 level related to degenerative joint disease (arthritis), were not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Resolving all reasonable doubt in his favor, however, a chronic left knee strain was incurred during his military service, though not proximately due to, the result of, or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2005, March 2006, March and April 2008.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006, March and April 2008 letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO and AMC went back and readjudicated his claims in the April 2010 statement of the case (SOC) and the April 2010 and October 2011 supplemental SOCs (SSOCs), including considering the additional evidence received in response to those additional notices.  So the timing defect in the provision of those additional notices, since they did not precede the initial adjudication of the claims, has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he and his representative have identified as possibly pertinent, including the service treatment records (STRs) and 
post-service VA and private medical evaluation and treatment records.  

In his application for benefits received in August 2004, the Veteran reiterated having sustained relevant injuries during his military service, including becoming entangled in cargo nets while aboard the USS Vancouver and to having been medically evaluated as a consequence.  He stated that at least 3 pages of clinical documentation seemed to have disappeared from the record.  He therefore alleged that his complete military medical records (i.e., all of his STRs) had not been obtained.  His STRs are in the file, however, and appear to be complete.

Also, pursuant to the Board's December 2010 remand directive, the Veteran had a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed disabilities, but especially in terms of whether they are attributable to or date back to his military service and specific events in question or, alternatively, were either (a) caused or (b) aggravated by his already service-connected low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He had this requested VA compensation examination in February 2011, and the designated VA examiner provided the requested medical nexus opinion, which is responsive to the questions posed in the Board's remand regarding this determinative issue of causation or aggravation.  So in obtaining this necessary medical comment there has been compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  When so established, however, the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  Id., at subpart (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Supporting medical evidence, not just lay opinion, generally is required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999). 

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether Service Connection is Warranted for Cervical Spine Disability

Considering the first element of the Shedden analysis, evidence of current disability, an October 2003 private medical record shows the Veteran presented with complaints of a 3-to-4 day history of neck discomfort.  In reporting his potentially relevant medical history he indicated that he had sustained a whiplash injury 4 years earlier, so in 1999 or 2000 or thereabouts.  The initial diagnosis was neck pain secondary probably to trapezius muscle strain.  A magnetic resonance imaging (MRI) revealed mild spondylosis at C5-6 with anterior marginal osteophyte formation.  An X-ray also revealed mild arthritis.

The Veteran also had a VA compensation examination in February 2011, in response to his claim for service connection.  An X-ray revealed osteophytes at the C5-C6 level and loss of disc space at both the C5-C6 and C-C7 levels.  The diagnosis was spondylosis at the C5-C6 and C6-C7 levels.

So although there is no disputing the Veteran has a cervical spine disability, questions remain as to its etiology - and particularly insofar as whether it is directly related to his military service, such as to an injury in service, or alternatively secondary to his already service-connected low back disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regard to the second element of Shedden, in-service incurrence of a relevant disease or injury, the Veteran's STRs do not document a cervical spine disability or injury.  But, as already alluded to, he has reported becoming entangled in a cargo net and by his description was stretched similar to someone on a torture rack.  

In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to a cervical spine disability until 2003, so for some 10 years (i.e., a decade) after his military service ended.  And, indeed, when first seen after service in 2003, he indicated to his treating private physician that he initially had injured his neck in a whiplash accident in 2000.  So even he conceded that his symptoms only dated back to then, not instead to his military service that had ended several years earlier in 1993.  This in turn also tends to refute the notion that he had experienced continuous symptoms like neck pain, etc., since any injury to his neck he may have sustained in service, such as in the manner alleged (being caught in a cargo net and stretched).  38 C.F.R. § 3.303(b).  The Board may consider the absence of any indication of a relevant medical complaint, like here, until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, after considering the Veteran's in-service and post-service medical histories, the February 2011 VA compensation examiner determined the Veteran's cervical spine disabilities are less likely than not related to his military service.  In explanation, this VA compensation examiner confirmed the Veteran has spondylosis primarily at the C5-6 level and to a lesser extent at the C6-7 level related to degenerative joint disease (i.e., arthritis), but more importantly which is not suggestive of trauma that might have occurred for a long period of time.  This apparently was in reference to the Veteran's claim that his service-connected low back disability has caused or aggravated his cervical spine disorder.  This VA compensation examiner further explained that there is no evidence from the Veteran's service record that he had neck problems.  Additionally, there appears to be no evidence to link his low back condition to his cervical spine.  One reason for this, noted this VA compensation examiner, is that X-rays of the low back show very minimum degenerative changes in the low back and, as such, would not biomechanically create a problem for other joints (referring both to the cervical spine and left knee).  Hence, concluded this VA compensation examiner, it is also less likely than not the Veteran's current cervical spine condition is caused by or aggravated by his service-connected low back condition.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).
For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  But in cases involving combat and combat-related injury, VA is prohibited from drawing an inference from silence in the STRs.  This inference is not prohibited in non-combat scenarios, as the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Here, the Veteran testified under oath during his August 2010 hearing before the Board regarding the circumstances of the purported cargo net injury in service.  He explained in detail how his hands were caught in the cargo net as a fork lift pulled his legs, which in turn caused the stretching of his body.  It is unclear from the record when this specific injury in question occurred.  When filing his August 2004 application for benefits, he indicated it had occurred either in 1989 or 1990.  It is unclear whether it happened during combat but, if during 1989, did not seeing as though the Persian Gulf War did not start until August 1990.  In reviewing his Armed Forces of the United States Report of Transfer or Discharge, DD Form 214, while it is apparent he was deployed for sea duty, it does not appear that he ever engaged in combat.  He did not, for example, receive any 
combat-related awards or medals - although that, in and of itself, is not dispositive or determinative of whether he had combat service.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that he have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

Regardless, it is reasonable to have the expectation in this instance of some documentation of his claimed medical evaluation and treatment after that incident in service when he purportedly was caught in the cargo net.  And although his STRs confirm he was treated on at least 2 occasions for back-related complaints (he claims that when he injured his low back, he also injured his neck and knees), his complaints were not associated with a cargo net injury.  In fact, he received treatment for local back pain in 1992, so some 2-3 years after the cargo net injury is said to have occurred in 1989 or 1990.  These records concerning his service (when there was no mention whatsoever of any cargo net injury of the type now alleged, much less of consequent disability that could have been chronic (permanent)) were at a time when there was no incentive, financial or otherwise, to give anything other than the history as it had occurred.  So this is probative evidence tending to go against the notion that he sustained relevant injury in service and, even if he did, that it necessarily resulted in chronic residual disability inasmuch as he, himself, gave no indication of any consequent disability when subsequently examined and evaluated during service.  Contemporaneous medical findings may be given more probative weight than contrary evidence, such as that provided by him many years later - long after the fact.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  And while the Board cannot conclude that his lay testimony concerning this claimed event in service lacks credibility merely because he is an interested party, the Board certainly is free to discount the probative value of his lay testimony offered long after the fact when, as here, it is inconsistent with statements and history he gave during his service and has given additionally since service - especially, again, seeing as though he only dated his cervical spine disability back to 1999 or 2000 when initially seen after service in 2003 or 2004.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

But even more importantly, according to the VA examiner's February 2011 opinion, it would not matter whether the Veteran actually had an injury in service as he had no consequent complaints of neck-related problems, and since his cervical spine disability is not suggestive of trauma, including that might have occurred for a long period of time.  This VA compensation examiner that commented unfavorably on the merits of this claim took into consideration the Veteran's report of neck trauma in service, but nonetheless determined the current cervical spine disabilities are not a consequence, so not a result of that reported injury in service.  While this physician took into consideration the reported injury, he ultimately determined that given the nature of the cervical spine disease and the lack of objective evidence of a neck injury or problems in the aftermath, were reasons enough for concluding the Veteran's current disabilities are unrelated to any incident of service.  Hence, this VA examiner's opinion was not so much predicated on the absence of documentation of the purported injury in service.  This VA examiner's reasons for concluding against the claim instead were based on other factors, not just unacceptance of the claimed injury in service, more so on the absence of any indication of resultant disability.  In fact, it appears this VA examiner all but accepted the Veteran's account of the alleged injury in service, but still disassociated all of the current cervical spine disability from that injury, so even assuming for the sake of argument it occurred as alleged.

The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  

Furthermore, in reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to cervical spine disability until 2000 (at the earliest), as reported by the Veteran, so not until some 7 years after his military service ended.  But continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan, the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this regard, the Board also considers it significant that the Veteran did not report any cervical spine disability for such an extended period of time after service, and even once he did have relevant complaints he only dated them back to 1999 or 2000, not back to his claimed cargo net injury in service in 1989 or 1990.  It has only been in his more recent hearing testimony and written statements that he, instead, has indicated that he has had neck problems ever since service, but simply did not mention them due to the fact that he did not want to be perceived as one who whined and, therefore, did not seek medical attention.  Moreover, according to him, because he was employed he did not have time to file his claim until he eventually lost he job.  However, it must be pointed out that, when filing his initial claim in 1993, very soon after his discharge from service, he did not mention any then current neck disability - much less as a residual of an injury in service like the cargo net incident now alleged.  Moreover, when initially examined by his private physician in 2004, he only reported a 3-4 day history of neck pain.  And when reporting his medical history in regard to his neck he only referred to a whiplash injury in 2000.  At that point he did not report an extended history of cervical spine problems dating back to his service.  So even accepting that he is competent to say he has experienced progressively worsening cervical spine problems since his military service, the fact that he did not mention or complain about these conditions on any earlier occasion tends to refute the notion that he has experienced continuous cervical spine problems since the reported trauma in service.  See Davidson and Jandreau, supra (both recognizing that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology).  This patent inconsistency in his written and oral testimony lessens the credibility of his current statements regarding continuity when they are given in the context of attaining monetary benefits or other forms of compensation.  See Macarubbo, supra. 

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay statements are insufficient to rebut this opinion given their lessened probative value since, even if competent, they are not also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Consequently, for these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  Whether Service Connection is Warranted for a Left Knee Disability

The Veteran claims that he has a left knee disability directly related to his military service, specifically, from when he was ensnared in the cargo net.  In the alternative he also contends that his left knee disability is secondary to his service-connected low back disability, meaning either caused or aggravated by it.  As discussed below, the Board is granting service connection for the left knee disability on a 
direct-incurrence basis because he sustained a left knee injury in service and, according to the February 2011 VA compensation examiner, has chronic (permanent) residual disability.  This VA examiner, however, ruled out the notion the left knee disability was either caused or aggravated by the service-connected low back disability, but that ultimately is inconsequential since the claim is being granted instead on a direct-incurrence basis.  When determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive, and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

First addressing the question of current disability, as noted the Veteran had a VA compensation examination in February 2011, on remand.  The VA examiner noted that, on examination of the left knee, it was nearly normal and that X-rays also were normal considering the Veteran's age.  However, this VA examiner did nonetheless diagnose left knee strain.


In considering the second element of the Shedden analysis, in-service incurrence of a relevant injury or disease, the STRs do not specifically mention any injury to the left knee, including of the type alleged.  However, during a December 1992 periodic examination and again during his October 1993 separation examination, the Veteran replied in the affirmative to the question of whether he had or ever had had a trick or locked knee, although neither examination report includes a diagnosis of a left knee disorder.  So there was at least clear reference during his service to left knee impairment.

The Board finds those 1992 and 1993 examination reports are credible evidence that he experienced some type of problems with this knee while in service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As noted above, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolution of this claim ultimately turns on whether his diagnosis of left knee strain is related to his reports of left knee problems while in service.

Concerning this possibility, in providing the diagnosis, the February 2011 VA compensation examiner indicated it is at least as likely as not that the current left knee condition is directly related to the Veteran's period of active duty military service, including the injury that he sustained during his service career.  This examiner considered it especially significant that in the Veteran's service file there is a history of his mentioning problems with his left knee.  And although this examiner's evaluation of this knee was nearly normal and X-rays were virtually normal, certainly within the limits of normality for someone of the Veteran's age (43), the service record documents he was seen for his left knee and continued to have the problem at the time of separation.  So this VA compensation examiner has related the current left knee disability, the strain, back to the Veteran's military service and, in particular, back to the injury in service.

Concerning the alternative theory based on secondary service connection, this examiner found that there was no link between the Veterans's left knee disability and low back disability.  In so concluding, this examiner pointed out that X-rays of the low back showed very minimum degenerative changes in the low back and, as such, would not biomechanically create a problem for other joints (referring both the left knee and cervical spine).  Hence, concluded this examiner, it is less likely than not the Veteran's current left knee condition was caused or is being aggravated by his service-connected low back disability.

There need only be one basis for granting the claim, however, and here there is (direct incurrence of a relevant injury in service and consequent disability that is chronic, i.e., permanent, although presently just relatively minimal).  So although this VA compensation examiner concluded unfavorably in response to the Veteran's claim of entitlement to service connection for his left knee disability as secondary to his already service-connected low back disability, this VA compensation examiner confirmed the current left knee disability as likely as not is the result of the injury to this knee while in service, as evidence by the problems the Veteran had and voiced concerning this knee while in service.  The relationship between this current disability and his military service need only be an as likely as not proposition, which this VA compensation examiner has confirmed is indeed the case.  So this claim must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be an approximate balance of evidence for and against the claim for the Veteran to prevail).



ORDER

The claim for service connection for a cervical spine disability is denied.

However, service connection for left knee strain is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


